



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Jones-Solomon, 2015 ONCA 654

DATE:  20150929

DOCKET: C55372

Watt, Brown and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Carrift Jones-Solomon

Appellant

Kristin Bailey, for the appellant

Greg Skerkowski, for the respondent

Heard: June 30, 2015

On appeal from the conviction entered on February 22,
    2011 and the sentence imposed on March 31, 2011 by Justice John B. McMahon of
    the Superior Court of Justice, sitting with a jury.

Brown J.A.:

OVERVIEW

[1]

Late in the evening of May 28, 2006, Jacqueline Levesque, the former
    girlfriend of Jermaine Watson and the mother of his daughter, together with two
    or three males, entered Watsons apartment.  The males beat Watson; one shot
    him.  Watson died of his gunshot wounds.  The appellant, Carrift Jones-Solomon,
    was convicted by a jury of manslaughter in the death of Watson.  The
    appellant did not testify at his trial.  The trial judge imposed a sentence of
    13 years, less credit for the appellants pre-sentence custody.  The appellant
    appeals his conviction and sentence.

[2]

The appellant appeals his conviction on three grounds: (i) the trial
    judge erred in admitting the testimony given by Levesque at the appellants
    preliminary inquiry under
s. 715(1)
of the
Criminal Code
, R.S.C. 1985, c. C-46
,
    because Levesque refused to testify at the appellants trial; (ii) the trial
    judge gave an inadequate
Vetrovec
warning in his charge to the jury;
    and (iii) the jurys verdict was unreasonable.  The appellant seeks leave to
    appeal his sentence as demonstrably unfit.

[3]

For the reasons that follow, I would dismiss the appeal from conviction,
    grant leave to appeal the sentence, but dismiss the sentence appeal.

THE BACKGROUND FACTS

[4]

Jacqueline Levesque and Jermaine Watson started dating in 2003, and
    lived together for a period of time before the birth of their daughter in
    September, 2005.  They fought frequently about their daughter.  They broke up
    for the final time in January, 2006.

[5]

In May, 2006, Levesque was living in the apartment of her friend,
    Nikkita Mohamed, on Danforth Road, Toronto, in a complex known as White
    Blocks.  Watson was living in an apartment on Scarborough Golf Club Road,
    Toronto, with his girlfriend, Camille Hutchinson.  Levesque and Hutchinson did
    not get along.

[6]

Late in the day on May 28, 2006, Levesque was sitting in a car at White
    Blocks with her friends, Cheasnessa Driscoll and Chantelle Eastmond, and a
    male.  From the car Levesque called Watson on the telephone.  She ended up
    speaking with Hutchinson.  An argument ensued.  Levesque told Hutchinson where
    she was located, as an invitation to fight.

[7]

Hutchinson took Levesque up on her invitation.  Around 10 p.m. that
    evening, Hutchinson arrived at White Blocks with several female friends.  They
    waited for Levesque outside Mohameds apartment door.  When Levesque approached
    the apartment, a physical altercation ensued. Hutchinson took Levesques cell
    phone and then left the building.

[8]

Levesque then went into Mohameds apartment to change.  She called
    Watsons mother, Lynn Watson, and told her what Hutchinson had done to her.

[9]

Levesque wanted to retaliate.  Three or four men accompanied her to
    Watsons apartment, which was a five minute drive away. Although Levesque knew
    the location of the building in which Watson and Hutchinson lived, she did not
    know their apartment number.  To obtain that information, Levesque called her
    friend Cheasnessa Driscoll, who, in turn, placed a call to some other friends, the
    Lindo sisters. They provided the address.

[10]

Levesque
    and the men arrived at Watsons apartment building around 11 p.m. and took the
    elevator up to Watsons floor.  One man remained at the elevator holding the
    door.

[11]

Levesque
    and the other men proceeded to Watsons apartment.  Levesque knocked. 
    Hutchinson looked out the peephole and told Watson it was Levesque.  Watson
    told Hutchinson to open the door.  She did.  At that time, Watson was lying on
    the apartment floor near the television, and two of Hutchinsons friends 
    Stacey Newman and Karlene Simpson  were sitting on a couch.

[12]

When
    Hutchinson opened the door, Levesque entered and began physically fighting with
    Hutchinson.  Two or three men followed Levesque into Watsons apartment, and they
    began to hit and kick Watson while he lay on the ground.  Shortly after, one of
    the men shot Watson with a gun.  Levesque and the men fled the apartment. Watson
    died of his wounds.

[13]

The
    next day, Levesque called Watsons mother.  She ended up speaking to Watsons father,
    who told her she should turn herself in.  On May 31, Levesque called 911 and
    turned herself in to the police.

[14]

Levesque
    was charged with first-degree murder.  Initially, she refused to identify the
    males involved in the attack.  Shortly before her trial, Levesque provided a
    statement to the police.  In the statement, Levesque identified the appellant
    as one of the men involved in the attack, but she did not provide any useful
    information about the identity of the other men.

[15]

Levesque
    testified at length at the appellants preliminary inquiry.  Thereafter, and
    with the consent of the Crown, she pleaded guilty to manslaughter in relation
    to the death of Watson.

THE GROUNDS OF APPEAL

[16]

The
    appellant advances four grounds of appeal:


(i)

The trial judge erred in admitting the evidence given by Levesque at the
    appellants preliminary inquiry under s. 715(1) of the
Criminal Code;


(ii)

The trial judges
Vetrovec
warning was insufficient in all the
    circumstances;


(iii)

The jurys verdict was unreasonable; and,


(iv)

The sentence imposed by the trial judge was demonstrably unfit.

FIRST GROUND: THE ADMISSIBILITY
    OF THE PRELIMINARY INQUIRY TESTIMONY OF JACQUELINE LEVESQUE

[17]

Levesque
    testified as a witness for the Crown at the appellants preliminary inquiry. 
    At the appellants trial, Levesque refused to testify.  The trial judge
    admitted Levesques preliminary inquiry testimony under s. 715(1) of the
Criminal
    Code
. To understand the context in which that ruling was made, several
    additional facts need to be set out.

A.

Levesques Statements and Testimony

(1)

May 31, 2006 statement to the police

[18]

Watson
    was killed on May 28, 2006; Levesque turned herself in to the police a few days
    later, on May 31, 2006.  She was interviewed by the police at that time.  At
    the appellants trial, it was admitted that in the course of the interview,
    Levesque told the police that she had gone to Watsons apartment on the bus, and
    two men  whom she knew by their street names, Lacey and Cash  went along with
    her.  She did not know what the men did with the gun after the shooting.

(2)

January 25, 2008 videotaped statement

[19]

Levesque
    was charged with first degree murder.  Following the offer made by her defence
    lawyer at the time, she provided a videotaped statement to the police on
    January 25, 2008; there was an agreement that this statement would not be used
    in the murder prosecution of Levesque.  Her trial started on June 1, 2009, at
    which time she denied that her statement to the police on May 31, 2006 had been
    given voluntarily.  The trial judge ruled the May 31, 2006 statement voluntary
    and admissible.  Levesque then changed her plea and, with the consent of the
    Crown, entered a plea of guilty to manslaughter.

(3)

Agreed statement of facts on manslaughter plea

[20]

At
    the appellants trial, following the admission of Levesques preliminary
    inquiry evidence under s. 715(1) of the
Criminal Code
, the agreed
    statement of facts on her manslaughter guilty plea was filed on consent as an
    exhibit.  That statement recited that four men had accompanied Levesque to
    Watsons apartment, where the latter was beaten and shot, but the statement did
    not identify any of the men.

(4)

Levesques testimony at the appellants preliminary inquiry

[21]

At
    the appellants preliminary inquiry, Levesque testified that following her initial
    altercation at her apartment with Hutchinson and others, she had called
    Watsons mother to tell her about the assault. She then grabbed a kitchen knife
    with which she intended to stab Hutchinson and took the elevator down to the
    entrance of her apartment building.  A group of people were chilling there,
    including her friend Eastmond, to whom she explained what had occurred.

[22]

According
    to Levesque, also present were the appellant, Cash, Lacey, and others.  The
    appellant ended up driving Levesque to Watsons apartment building.  Cash,
    Lacey and another unidentified man were also in the car.

[23]

When
    they reached the building, all five went up the elevator to Watsons apartment.
    The unidentified man stayed by the elevator, while the others went to the
    apartment door.  Levesque knocked and Hutchinson let her in, whereupon Levesque
    started to fight with Hutchinson.  Levesque saw the three men who had entered
    the apartment after her, including the appellant, kicking, punching and beating
    Watson.  At one point, she told them not to hurt her baby-father. Levesque
    testified that she had not seen a gun on any of the men before they had entered
    the apartment, and she never heard a gun discharge in the apartment.

[24]

Levesque
    was aware that Newman and Simpson were also in the apartment at the time on a
    couch.

[25]

After
    the group left Watsons apartment, they went to the house of a friend of the
    appellant.  There Levesque saw a gun for the first time. The appellant handed a
    gun to one of the other men, telling him to put it away.

B.

The Application at Trial

[26]

When
    called by the Crown at trial, Levesque refused to answer any questions,
    notwithstanding the direction of the trial judge and an opportunity to consult
    with counsel.  At the request of defence counsel, the trial judge permitted
    cross-examination of Levesque, but she persisted in her refusal to testify. 
    The examination and cross-examination of Levesque in front of the jury lasted
    about 17 minutes.

[27]

The
    Crown moved to admit Levesques preliminary inquiry evidence under s. 715(1) of
    the
Criminal Code
.  The Crown conceded that the prosecution against
    the appellant could not proceed without the evidence of Levesque.

[28]

The
    appellant opposed the application on two bases.  First, although defence
    counsel acknowledged that he generally had had a full opportunity to
    cross-examine Levesque at the preliminary inquiry, he submitted that he had
    been unable to cross-examine her on the events surrounding her subsequent
    guilty plea and on aspects of the cell phone records, the significance of which
    he had not fully appreciated at the time of the preliminary inquiry.  Second,
    the appellant submitted that because the Crowns case rested almost entirely on
    Levesques evidence, which was inherently unreliable, the trial judge should
    exercise his discretion under s. 715(1) to exclude the evidence when its
    admission would render the trial unfair to the accused.

[29]

According
    to the appellant, a key indicator of the unreliability of Levesques evidence
    was the way in which she had downplayed the involvement of one of her friends,
    Devon Dennis, in the events of May 28, 2006. It was the appellants position at
    trial that Dennis had been in the car which took Levesque and others to
    Watsons apartment building and Dennis had been in Watsons apartment building
    at the time of the shooting.

(1)

The ruling of the trial judge

[30]

The
    trial judge permitted the Crown to introduce the preliminary inquiry testimony
    of Levesque.  He found that Levesque had been cross-examined at length at the
    preliminary inquiry about providing an induced statement inculpating the
    appellant when she was facing a first-degree murder charge, as well as on the
    offer of a plea to manslaughter which she was thinking about accepting at the
    time of her cross-examination.  Although defence counsel may not have
    recognized the importance of various cell phone records at the time of the
    preliminary inquiry given the volume of Crown disclosure, the trial judge observed
    that in
R. v. Lewis
, 2009 ONCA 874, at para. 68, this court had stated
    that the full opportunity to cross-examine requirement in s. 715(1) should
not
apply where the failure to cross-examin[e] stems from an accused persons
    ignorance of potentially useful information, no matter the cause or reason.
    The trial judge concluded that the appellant had exercised the opportunity to
    cross-examine Levesque fully at the preliminary inquiry, and the requirements
    of s. 715(1) of the
Criminal Code
had been met.

[31]

In
    declining to exercise his discretion to exclude Levesques evidence, the trial
    judge addressed two arguments advanced by the appellant.  First, the trial
    judge concluded that any potential trial unfairness to the appellant could be
    ameliorated through other witnesses, specifically:


(i)

as to the appellants contention that he could not cross-examine fully
    on certain cell phone calls involving Levesque, the trial judge observed that
    the appellant had been able to cross-examine Driscoll, the party to whom
    Levesque had spoken.  Further, the Crown had agreed that that appellant could
    elicit through Driscoll what Levesque had said during the calls, and the Crown
    would not elicit any utterances of Levesque over the cell phone which the
    defence did not wish the jury to hear; and


(ii)

at the preliminary inquiry the appellant had cross-examined Levesque at
    some length about her induced statement, her failure to implicate the appellant
    before that time, and her upcoming guilty plea.  The trial judge ruled that the
    appellant could lead through other witnesses the circumstances surrounding the
    guilty plea and the facts upon which Levesque admitted her guilt.

[32]

Second,
    the appellant submitted that Levesque was so unbelievable and inherently
    unreliable that it would be unfair to allow her evidence to go to the jury
    without the benefit of observing the witness during a thorough
    cross-examination. The trial judge rejected this argument, holding that the
    jury would have the ability to hear the numerous inconsistencies within
    Levesques evidence, as well as inconsistencies with the rest of the evidence. 
    The appellant would have the ability to make arguments about why Levesques
    evidence was neither credible nor believable.

[33]

In
    the result, the trial judge admitted Levesques preliminary inquiry evidence.

(2)

The use of the preliminary inquiry evidence at the trial

[34]

When
    the transcript of Levesques preliminary inquiry evidence was read in at trial,
    Crown counsel read the questions posed by the Crown at the preliminary inquiry
    and defence counsel did the same for the questions posed by the defence and for
    Levesques answers.  The read-in consumed almost three days of trial time.

[35]

Several
    agreed facts concerning Levesque were adduced at the trial for the purpose of
    assessing the credibility and reliability of her evidence: (i) the
    circumstances surrounding Levesque giving a statement to the police on January
    25, 2008 and her plea of guilty to a charge of manslaughter in respect of
    Watsons death; (ii) the agreed statement of facts that was filed at the time
    of Levesques guilty plea; (iii) evidence given by Levesque on June 3, 2009,
    during the
voir dire
on her trial for first degree murder, regarding
    the admissibility of her statement to the police at the time of her arrest on
    May 31, 2006; and (iv) the statement Levesque gave to the police on the date of
    her arrest, May 31, 2006.

[36]

The
    read-in of the preliminary inquiry transcripts and the related agreed facts
    were the subject of mid-trial and final instructions by the trial judge.

C.

The Arguments on Appeal

[37]

The
    appellant advances two main arguments why the trial judge erred in admitting
    Levesques evidence under s. 715(1) of the
Criminal Code
, both of
    which rely on the decision of this court in
R. v. Saleh
, 2013 ONCA
    742, 303 C.C.C. (3d) 431, which was released after the trial judge had made his
    ruling.  First, the appellant submits that the trial judge erred in concluding
    that any deficiencies in the ability to cross-examine fully could be
    ameliorated through evidence from other witnesses.  Such an approach, the
    appellant contends, was rejected by this court in
Saleh
.  Second, the
    appellant argues that in considering the issue of trial fairness, the trial
    judge failed to conduct the kind of cost/benefit analysis contemplated by
Saleh
. 
    In his submission, Levesques evidence was just too unreliable to put before a
    jury, even a fully instructed one.

[38]

The
    Crown argues that the propriety of the trial judges decision turns upon his
    residual discretion under s. 715(1) of the
Criminal Code
.  The respondent
    submits that the trial judge properly balanced the competing interests of the
    fair treatment of the accused with societys interest in the admission of
    probative evidence to get at the truth of the allegations in issue.

D.

The Governing Principles

[39]

Section
    715 of the
Criminal Code
permits, in certain circumstances, evidence
    given in one proceeding to be admitted in another.  The section, provides,
    in part, as follows:

715(1) Where, at the trial of an accused, a person
    whose evidence was given at a previous trial on the same charge, or whose
    evidence was taken in the investigation of the charge against the accused or on
    the preliminary inquiry into the charge, refuses to be sworn or to give
    evidence,[]

and where it is proved that the evidence was taken in
    the presence of the accused, it may be admitted as evidence in the proceedings
    without further proof, unless the accused proves that the accused did not have
    full opportunity to cross-examine the witness.

[40]

Section
    715(1) requires a party who seeks to introduce at trial evidence given by a
    witness at the preliminary inquiry into the charge to establish, on a balance
    of probabilities, that (i) the witness gave evidence at the preliminary
    inquiry, (ii) the witness is unavailable to testify at trial for any reason
    described in the section, and (iii) the preliminary inquiry evidence was given
    in the presence of the accused. Where these conditions have been satisfied, the
    preliminary inquiry evidence may be admitted at trial, unless the accused
    proves that she or he did not have full opportunity to cross-examine the
    witness at the preliminary inquiry.

[41]

What
    an accused must demonstrate under s. 715(1) to exclude otherwise admissible
    evidence on the basis that he did not have full opportunity to cross-examine
    the witness was explained by this court in
Saleh
, at paras. 71 and
    72:

The operation of the exception is not determined by the use
    actually made of the opportunity to cross-examine but rather by the
    availability of a full opportunity to do so. The opportunity to
    cross-examine is contemporaneous with the witness giving evidence at the
    preliminary inquiry.  In a similar way, denials of full opportunity to
    cross-examine the witness must arise from events that take place at the
    preliminary inquiry where the witness gives the evidence.  Improper
    judicial interference, for example, may render the opportunity to cross-examine
    inadequate, thus depriving an accused of a full opportunity to cross-examine
    the witness.

After the witnesses have testified at the preliminary inquiry
    and the inquiry has concluded with a committal for trial, an accused may
    acquire additional information that is of impeachment value in association with
    a witness.  The after-the-fact acquisition of this information does not
    have the effect of converting what was at the time a full opportunity to
    cross-examine the witness into a basis on which to exclude the evidence under
    the exception to s. 715(1). [Citations omitted.]

[42]

Even
    when the statutory conditions for admission contained in s. 715(1) have been
    met, the sections discretionary language enables a judge to exclude the
    previous testimony in circumstances where its admission would operate unfairly
    to the accused:
R. v. Potvin
, [1989] 1 S.C.R. 525, at pp. 547-48. 
    As explained in
Saleh
, at paras. 74 and 75:

The exclusionary discretion in s. 715(1) is directed at two
    principal types of mischief:  unfairness in the manner in which the
    preliminary inquiry evidence was obtained, and unfairness in the trial itself
    caused by the admission of the preliminary inquiry evidence  A trial
    judge should only exercise this discretion after weighing two competing and
    frequently conflicting concerns:

      fair treatment of the accused; and

    societys interest in the admission of
    probative evidence to get at the truth of the allegations in issue.

The focus of the trial judges concern must be on the
    protection of the accused from unfairness, rather than the admission of
    probative evidence without too much regard for the fairness of the adjudicative
    process [Citations omitted.]

[43]

Saleh
,
    at para. 78, cautions trial judges that the circumstances in which evidence
    previously given may be excluded in the exercise of discretion under s. 715(1)
    are comparatively rare. In deciding whether to exclude preliminary inquiry
    evidence, a trial judge may consider the crucial nature of that evidence and
    the crucial nature of the credibility of the witness who gave the evidence:
Saleh
,
    at para. 77. In
Potvin
, the Supreme Court of Canada rejected the
    proposition that the very importance of the evidence in a case required its
    exclusion, holding, at p. 553, that such a proposition is at odds with the
    purpose of s. [715(1)] in ensuring that evidence, even important and highly
    probative evidence, is not lost because of the unavailability of a witness at
    trial.

[44]

Finally,
Saleh
, at paras. 79 and 80, summarized three other points which had
    emerged from the jurisprudence.  First, the principled approach to the hearsay
    rule has a place in the interpretation and application of s. 715(1), although
    it may exert a greater influence on the issue of necessity than on that of
    reliability.  Second, s. 715(1) is not an exhaustive code governing the
    admissibility of preliminary inquiry testimony at a subsequent trial.  Where
    preliminary inquiry testimony fails to satisfy the requirements for
    admissibility under s. 715(1), it remains open to the trial judge to consider
    whether the testimony may be admissible under common law principles, for
    example, under the principled exception to the hearsay rule. Third, compliance
    with s. 715(1) does not displace the operation of other admissibility rules,
    such as the discretion to exclude evidence the prejudicial effect of which
    exceeds its probative value, evidence that involves an inordinate amount of
    time not commensurate with its value, or evidence whose effect on the trier of
    fact would be out of proportion to its reliability.

E.

Analysis

[45]

At
    the hearing of the appeal, the appellant conceded that he had had a full
    opportunity to cross-examine Levesque at his preliminary inquiry,
    notwithstanding the practical limitations on asking her questions about certain
    cell phone records and her anticipated guilty plea.  The statutory requirements
    under s. 715(1) therefore were met.  As a result, the appellants main
    submission on appeal is that the trial judge erred in the exercise of his
    residual discretion.

[46]

Absent
    an error in principle or a misapprehension of the evidence, a trial judges
    exercise of his or her discretion under s. 715(1) attracts substantial
    deference on appellate review:
Saleh
, paras. 87 and 90.

[47]

In
    the present case, the trial judge, following
Potvin
, correctly
    identified the exercise as one determining whether the admission of Levesques
    preliminary inquiry evidence would operate unfairly to the accused.  However,
    the appellant submits that the trial judge committed three errors in refusing
    to exclude Levesques evidence:


(i)

The trial judge erred in concluding that any deficiencies in the
    appellants ability to cross-examine Levesque at the preliminary inquiry on her
    cell phone calls and guilty plea could be ameliorated through rules dealing
    with the leading of evidence from other witnesses;


(ii)

The trial judge failed to conduct a cost/benefit analysis of Levesques
    evidence to determine whether its value to the correct disposal of the
    allegations contained in the indictment exceeded its cost to the ligation
    process; and


(iii)

The trial judge misapprehended the evidence about whether Levesque had a
    cell phone call with the appellant shortly after the shooting.

[48]

In
    his first two submissions, the appellant takes the position that the trial
    judges approach to exercising his residual discretion stands at odds with
    principles identified by this court in its later decision in
Saleh
. 
    Given the appellants heavy reliance on
Saleh
, it is worth recalling
    the specific circumstances of that case before addressing the appellants
    submissions.

[49]

Several
    of the key factors which led this court in
Saleh
to conclude that the
    trial judge had failed to consider the impact of the admission of preliminary
    inquiry evidence on trial fairness are not present in this case. In
Saleh
,
    the accused had been charged with first degree murder in an execution-style
    slaying of the victim in the context of drug deals.  It was alleged that three
    people were present at the killing: Saleh, Yegin and Esrabian.  Both Yegin and
    Esrabian had testified at Salehs preliminary inquiry; both refused to testify
    at his trial.  The trial judge dismissed a request by the Crown to admit
    Esrabians preliminary inquiry evidence under s. 715, but granted the request
    to admit Yegins evidence.

[50]

In
    concluding that the trial judge had erred in admitting Yegins evidence, Watt
    J.A. observed that Yegins evidence would be the only account of the events of
    the killing left with the jury.  As well, following his preliminary inquiry
    testimony, Yegin had testified at Esrabians preliminary inquiry where he had
    not been cross-examined by the accused.

[51]

Neither
    circumstance is present in this case.  Levesque did not make any further
    statement after testifying at the appellants preliminary inquiry.  Further,
    Levesque was not the only eyewitness to the killing.  The jury heard from two
    other witnesses who were present in Watsons apartment at the time of his
    shooting: Camille Hutchinson and Stacey Newman.  Their evidence about the
    events in Watsons apartment was available for the jury to consider, along with
    that of Levesque.

(1)

Amelioration of deficiencies in the ability to cross-examine Levesque

[52]

Turning,
    then, to the appellants submissions, he first argues that when exercising his
    residual discretion to exclude, the trial judge failed to adequately take into
    account the appellants lack of opportunity to cross-examine Levesque on
    certain cell phone records because defence counsel had not appreciated their
    significance at the preliminary inquiry.

[53]

I
    do not accept that submission.  The trial judge specifically considered that
    issue when he dealt with trial fairness under his residual discretion. 
    Levesque had testified that while driving in the car with the appellant to
    Watsons apartment, she had phoned Driscoll to obtain Watsons apartment
    number.  Driscoll confirmed that she had several telephone calls with Levesque
    that evening, including one in which she had provided Levesque with numbers for
    Watsons apartment. The trial judge noted that appellants counsel has had an
    opportunity already before the jury to cross-examine Ms. Driscoll, the party
    Ms. Levesque was speaking to on many of these cell phone calls.   As well, the
    trial judge ruled:

To ameliorate the prejudice or unfairness, the Crown agreed
    that counsel for the accused could elicit through Ms. Driscoll Ms. Levesques
    comments over the cell phone to her.  Further, the Crown was not allowed to
    elicit utterances of Ms. Levesque over the cell phone which the defence did not
    wish the jury to hear.  In effect, the process used has provided the accused as
    getting the best of both worlds in light of that cross-examination.

[54]

The
    appellant submits that in
Saleh
this court rejected an approach to
    trial fairness which would replace the opportunity to confront a witness directly
    at trial  about inconsistencies in her evidence with the introduction of
    contradictory evidence through other witnesses.  I disagree.  Section 715(1) of
    the
Criminal Code
specifically contemplates that an accused will not
    be able to cross-examine a witness on her evidence at trial, as long as the
    accused had the full opportunity to do so at his preliminary inquiry.
Saleh
did not comment, one way or the other, on the types of conditions a trial judge
    could place on the admissibility of preliminary inquiry evidence under s.
    715(1) in order to ensure trial fairness.  However, the power to impose such
    conditions flows from the existence of the trial judges residual discretion
    which is designed to ensure the admission of the evidence will not operate
    unfairly to the accused:
Potvin
, at pp. 547-48.  An example of the
    imposition of conditions on the admissibility of preliminary inquiry evidence
    under s. 715(1) can be found in this courts decision in
R. v. Davidson
(1988), 42 C.C.C. (3d) 289 (Ont. C.A.), leave to appeal to S.C.C. refused 21398
    (August 10, 1989).  At p. 300, this court held that in admitting the
    preliminary inquiry evidence of the complainant, the trial judge had properly
    exercised his discretion by allowing evidence of inconsistent statements made
    by the complainant to be adduced without the complainant having been confronted
    by them.

[55]

Accordingly,
    I see no error in the trial judge imposing the conditions which he did on the
    admissibility of Levesques preliminary inquiry evidence in order to ensure its
    admission would not operate unfairly to the accused.

(2)

Failure to conduct a cost/benefit analysis

[56]

Next,
    the appellant submits that the trial judge failed to conduct the type of cost/benefit
    analysis described in
Saleh
of Levesques evidence, as a result of
    which he did not determine whether the value of Levesques evidence to the
    correct disposal of the allegations contained in the indictment would exceed
    its cost to the ligation process.

[57]

I
    do not accept that submission.  When determining whether to exercise his
    residual discretion, the trial judge did not use the phrase cost-benefit later
    employed in
Saleh
. Nevertheless, his analysis amounted to the
    functional equivalent.  After noting the centrality of Levesques evidence to
    the Crowns case, the trial judge made it clear that he was very much alive to
    the appellants contention that Levesques evidence was so inherently
    unreliable and incredible that it would be unfair simply to read her evidence
    in before the jury without an opportunity for this jury to observe the witness,
    her demeanour and have the opportunity to conduct a further and more thorough
    cross-examination.  In his ruling, the trial judge recited the key frailties
    in Levesques evidence identified by the appellant  her lies at the
    preliminary inquiry, her contention that she did not hear a gunshot in Watsons
    apartment, and significant inconsistencies in her evidence.  The trial judges
    reasons disclose that he balanced the probative value of Levesques evidence against
    its possible prejudice, concluding that its admission would not result in an
    unfair trial for the accused.  He stated:

All of [defence counsels] arguments are, to a great extent,
    based upon the transcript of what the witness said at the preliminary hearing
    and how it compares to other witnesses evidence or objective facts the jury
    will hear in this case. The jury is the trier of fact and will have the ability
    to hear the numerous inconsistencies, as well as the rest of the evidence. Much
    of it would contradict the evidence given by Ms. Levesque at the preliminary
    hearing. The fact that the jury will hear Ms. Levesques evidence read in I
    find will not deny the accused the ability to make these arguments as to why
    such evidence is neither credible nor believable. Since the accuseds ability
    to make such submissions is not hampered by the reading in of such evidence,
    the accuseds right to a fair trial will not be adversely affected by the
    admission of the preliminary hearing evidence.

[58]

The
    trial judge continued to address the appellants submission about the
    unreliability of Levesques evidence when, having concluded that Levesques
    evidence was admissible under s. 715(1) of the
Criminal Code
, he
    proceeded to consider whether it would be admissible under the principled
    approach to hearsay. The trial judge observed that generally a witnesss
    testimony before a preliminary inquiry will satisfy the test for threshold
    reliability:
R. v. Khelawon
, 2006 SCC 57, [2006] 2 S.C.R. 787, at
    para. 91.  Nevertheless, he went on to address the appellants submission that
    because it could be demonstrated that some of Levesques statements at the
    preliminary hearing were false, her evidence was inherently unreliable and
    threshold reliability had not been met.  The trial judge reasoned as follows:

While some of what [Levesque] said at the preliminary hearing
    no doubt can be proven false, there is potential confirmatory circumstantial
    evidence to support Ms. Levesques identity of the accused as being involved in
    attending the deceaseds apartment.  There is some evidence that Ms. Levesque
    is using a cell phone registered to someone by the name of Carrift Jones to
    obtain the deceaseds home address 30 to 40 minutes before the deceased is
    shot.  Further, there is evidence Ms. Levesque is using the phone registered to
    this Carrift Jones 45 minutes after the shooting to contact certain
    individuals.  There is also evidence of Ms. Driscoll that the accused and Ms.
    Levesque are together much of the day.  I note the evidence may be weak on the
    issue of identification, but it is circumstantial evidence that the jury would
    be entitled to consider.

Such evidence simply demonstrates that there may be some
    confirmation of what Ms. Levesque testified to when she identified the accused
    as being involved in the killing.



In looking at the totality of both the circumstances
    surrounding Ms. Levesque giving her evidence at the preliminary hearing and the
    evidence of other witnesses, some of which tends to undermine her credibility
    and other evidence that may enhance her credibility, I must be mindful that my
    task on the principled approach to hearsay is not to usurp the function of the
    jury.



In the circumstances, I am satisfied that the evidence given at
    the preliminary hearing would be both necessary and sufficiently reliable to be
    assessed by the jury.  As such, the evidence would also be admissible under the
    principled approach to hearsay.

[59]

In
    sum, the trial judge squarely addressed the effect of the admission of
    Levesques evidence on the fairness of the appellants trial, including
    assessing whether the value of her evidence to the correct disposal of the
    charges would exceed its cost to the litigation process.

(3)

Misapprehension of evidence

[60]

Finally,
    the appellant submits that the trial judge misapprehended the evidence when he
    stated that Levesque was using the phone registered to Carrift Jones some 45
    minutes after the shooting to contact certain individuals.  There is no dispute
    that the trial judge was mistaken about such evidence.  The appellant contends
    that the trial judges error tainted the exercise of his residual discretion
    under s. 715(1).  I disagree.  I do not view the trial judges mistake as
    undermining his decision to admit Levesques evidence under s. 715, for two
    reasons. First, his error about this single piece of evidence was made in the
    context of dealing with the Crowns alternative basis for admitting Levesques
    preliminary inquiry evidence under the principled approach to hearsay.  The
    trial judge had already satisfied himself that the evidence met the
    requirements of s. 715(1), and he had decided not to exercise his residual
    discretion to exclude it.  The mistaken phone call did not play a part in that
    analysis.

[61]

Second,
    as the trial judge observed in his discussion about the principled approach to
    hearsay, his task was to determine whether Levesques preliminary inquiry
    evidence met the requirements of threshold reliability, not to determine the
    ultimate reliability of her statements:
R. v. Khelawon
, at para. 93. 
    When considering the admissibility of a witnesss testimony before a
    preliminary inquiry, the test for threshold reliability generally will be satisfied
    because sufficient guarantees of its trustworthiness flow from the fact that it
    was given under oath and subject to contemporaneous cross-examination:
Khelawon
, at paras. 90 and 91. For this reason, the existence of corroborating
    evidence is not usually material to the threshold reliability analysis:
R.
    v. J.S.
, 2014 ONCA 541, at paras. 3 and 5.  Consequently, the trial
    judges misapprehension of a single piece of evidence did not play an essential
    role in his reasoning process leading to the admission of Levesques
    preliminary inquiry evidence:
R. v. Lohrer
, 2004 SCC 80, [2004] 3
    S.C.R. 732.

[62]

For
    these reasons, I see no error in the trial judges admission of Levesques
    preliminary inquiry evidence pursuant to s. 715 of the
Criminal Code
.

SECOND GROUND: THE
VETROVEC
WARNING

[63]

Although
    at the hearing of the appeal the appellant only made submissions on the issue
    of the admissibility of Levesques evidence under s. 715, his factum advances
    two additional grounds of appeal against his conviction  the inadequacy of the
    trial judges
Vetrovec
instruction regarding Levesques evidence, and
    the unreasonableness of the jurys verdict.  Let me deal briefly with each.

[64]

A
Vetrovec
warning provides a jury with a clear and sharp warning to
    attract the attention of the juror[s] to the risks of adopting, without more,
    the evidence of [a] witness who may be untrustworthy, and alerts the jury to
    the danger of relying on the unsupported evidence of unsavoury witnesses and to
    explain the reasons for special scrutiny of their testimony:
Vetrovec v.
    The Queen
, [1982] 1 S.C.R. 811, at p. 831;
R. v. Khela
, 2009
    SCC 4, [2009] 1 S.C.R. 104, at para. 11.  The appellant submits the trial
    judges
Vetrovec
warning did not go far enough because it failed to
    review the evidence which suggested that Devon Dennis, a friend of Levesque,
    was present at Watsons apartment at the time of the shooting  Levesque had
    testified at the preliminary inquiry that Dennis was not involved in the
    shooting. In addition, the appellant submits the warning failed to inform the
    jury of the ramifications on Levesques testimony if it was satisfied she had
    lied about Denniss presence at the shooting.

[65]

I
    see no merit in this submission.  The trial judge gave the jury a lengthy
Vetrovec
warning about the dangers of relying on Levesques evidence.  The trial judge
    reviewed his charge with counsel before instructing the jury.  At trial,
    defence counsel did not raise the objection now made by the appellant.

[66]

Moreover,
    as part of his
Vetrovec
warning, the trial judge reviewed in detail
    the evidence concerning Denniss possible involvement in the shooting,
    including evidence from Driscoll, Tanya Buffans comment to a police officer
    that Levesque had told her Dirty D  Devon Dennis  had shot Watson, the cell
    phone records, and Denniss criminal convictions.  The trial judge instructed
    the jury that the evidence about whether Dennis was one of the men in the
    apartment was relevant to its assessment of Levesques credibility and
    reliability.  He stated that a finding by the jury that Levesque was untruthful
    under oath when she said Dennis was not present in Watsons apartment would
    operate as an important factor in its assessment of whether to believe her
    evidence about the appellants involvement in Watsons death.  I see no error
    in the trial judges
Vetrovec
warning.

THIRD GROUND: UNREASONABLE
    VERDICT

[67]

As
    his final ground of appeal against conviction, the appellant submits that the
    jurys verdict was unreasonable. The principles governing the power of an
    appellate court under s. 686(1)(a) of the
Criminal Code
to overturn a
    conviction on the ground that the verdict was unreasonable or cannot be
    supported by the evidence, particularly in cases where a guilty verdict was
    based on a jurys assessment of witness credibility, were summarized by the
    Supreme Court of Canada in
R. v. H. (W.)
, 2013 SCC 22, [2013] 2 S.C.R.
    180, in the following manner:


(i)

A verdict is unreasonable or cannot be supported by the evidence if it
    is one that a properly instructed jury, acting judicially, could not reasonably
    have rendered (para. 26);


(ii)

Appellate review is not limited to assessing the sufficiency of the
    evidence.  A court is required to review, analyse and, within the limits of
    appellate disadvantage, weigh the evidence and consider through the lens of
    judicial experience whether judicial fact-finding precludes the conclusion
    reached by the jury (para. 28);


(iii)

Circumstances in which a special caution to the jury is necessary about
    a certain witness or certain type of evidence are reflective of accumulated
    judicial experience and may factor into an appellate courts review for
    reasonableness (para. 29); and


(iv)

In applying the test, the appellate court must show great deference to
    the trier of facts assessment of witness credibility given the advantage it
    has in seeing and hearing the witnesses evidence (para. 30).

[68]

The
    appellant submits that Levesques evidence, subject as it was to a
Vetrovec
warning, creates the kinds of risk which require an appellate court to review
    with care the weight of the evidence before the jury.  As well, the appellant
    argues that since the jury did not see Levesque testify, the trial was based
    on a written record, requiring little appellate deference to the jurys
    credibility findings. In support of his submission that the jury reached an
    unreasonable verdict, the appellant points to two aspects of the evidence: (i)
    Levesques evidence was contradicted by numerous other witnesses; and (ii) Levesques
    evidence was contradicted by telephone records, in particular, that of a call
    made from a cell phone associated with the appellant one minute before the 911
    call which was placed following Watsons shooting.  That call, the appellant
    contends, was strong evidence exculpating him from involvement in Watsons
    death.

[69]

Let
    me first deal with the appellants submission that the nature of the trial
    record  a written record  should lessen the degree of appellate deference accorded
    to the jurys credibility finding.  The Crown disagrees that the trial below
    effectively was based on a written record because the jury heard
viva voce
evidence from other witnesses about the events prior to and during the shooting
    and also had the benefit of observing Levesque during her brief attendance when
    she refused to testify.  The Crown therefore argues that there is no reason to depart
    from the great deference accorded to the triers of facts assessment of witness
    credibility given the advantage they have in seeing and hearing the witnesses
    evidence.

[70]

I
    accept the Crowns submission.  The jury was not called upon to make disputed
    findings of fact based solely on a written record.  Although the jury heard
    Levesques evidence by way of read-in under s. 715 of the
Criminal Code
 her in-person appearance before them amounting to only slightly more than 15
    minutes   other witnesses gave
viva voce
evidence about important
    events both before and during the shooting.  That evidence would inform any
    credibility assessments made by the jury.

[71]

For
    example, Cheasnessa Driscoll and Camille Hutchinson both gave evidence about
    events which took place during the course of the day prior to the shooting of
    Watson. Parts of their evidence aligned with that given by Levesque: Driscoll
    testified that Levesque passed part of the afternoon with the appellant; she
    identified the appellant in May 28, 2006 surveillance videos of White Blocks
    which showed a male with Levesque multiple times during the afternoon;
    Hutchinson confirmed her fight with Levesque outside Mohameds apartment; and
    Driscoll stated she received a phone call that evening from Levesque asking for
    Watsons apartment number. Driscolls evidence did diverge from Levesques on
    one point: Driscoll testified that when she was picked up by Levesque at the
    subway station that afternoon, the car was driven by Devon Dennis, and the
    appellant only entered the car later; Levesque denied Denniss presence in the
    car.

[72]

As
    well, Camille Hutchinson and Stacey Newman were present in Watsons apartment
    when Levesque and several males entered  two according to Hutchinson, four
    according to Newman, and three according to Levesque.  Both Hutchinson and
    Newman gave descriptions of the gunman which differed from Driscolls
    description of the appellant.

[73]

In
    light of the
viva voce
evidence given by several witnesses about
    important events both before and during the shooting, I see no basis on this
    record to depart from the deference ordinarily shown to the assessment of
    witness credibility by a jury.

[74]

That
    then leads to the key question identified by the Supreme Court in
R. v. H.
    (W.)
, at para. 2: is the jurys verdict supportable on any reasonable view
    of the evidence and does proper judicial fact-finding applied to the evidence
    preclude the conclusion reached by the jury?  The main issue at trial was
    whether the appellant was one of the men who entered Watsons apartment.  As the
    trial judge noted in his charge, both Crown counsel and counsel for the
    appellant submitted that if the jury was satisfied beyond a reasonable doubt
    that the appellant was one of the men in the apartment, then the jury should
    have no difficulty in concluding that the appellant caused Watsons death and
    caused it unlawfully, whether he was the shooter or one of the men who had
    punched and kicked Watson.  The trial judge fully instructed the jury on the appellants
    potential liability as a principal, aider or abettor, or a party to a joint
    enterprise.

[75]

The
    jury had before it evidence which, if accepted, could sufficiently confirm
    Levesques evidence implicating the appellant in the attack on Watson in his
    apartment, specifically:


(i)

Cell phone records showed a number of calls between the phones of
    Levesque and the appellant in the days leading up to the shooting;


(ii)

Driscoll confirmed that Levesque and the appellant spent part of the
    afternoon of the shooting driving around with others in a car which, according
    to Driscoll, the appellant ended up driving;


(iii)

Cell phone records disclosed numerous calls between the phones of
    Levesque and the appellant on the day of the shooting;


(iv)

Driscoll identified the appellant in surveillance footage of the front
    entrance of Levesques apartment building at White Blocks in the hours before
    the shooting;


(v)

Hutchinson confirmed that she and others had assaulted Levesque in front
    of her apartment about two hours before the shooting and Hutchinson had taken
    away Levesques cell phone;


(vi)

Driscoll confirmed speaking with Levesque after that assault and phoning
    the Lindo sisters in order to provide Levesque with Watsons apartment number;


(vii)

Cell phone records disclosed a call made from the appellants cell phone
    to Driscolls phone at 10:37 p.m., after Hutchinson had assaulted Levesque, and
    about 40 minutes before an 11:18 p.m. call to 911 was placed following Watsons
    shooting;


(viii)

Cell phone records showed that a 11:17 p.m. call had been placed from
    the appellants cell phone to Levesques, immediately prior to the making of
    the 911 call.

[76]

The
    appellant submits that the 11:17 p.m. call was most problematic for
    Levesques account of events because it would mean the appellant would have
    called Levesques phone within seconds of the shooting while they were both in Watsons
    apartment.  In his charge, the trial judge faithfully put before the jury the
    respective positions of the parties, as drafted by their counsel, including
    their positions on the significance of the 11:17 p.m. phone call.  The trial judge
    informed the jury that the appellant took the position the 11:17 p.m. call was
    consistent with [the appellant] either attempting to reach Jacquie Levesque or
    trying to get someone to answer the Levesque phone. Jacquie had previously
    told Cheasnessa Driscoll to keep calling her phone after it had been stolen by
    Camille. [O]ne could reasonably infer that Jacquie would give the same
    direction to other people that she considered to be friends. The Crowns
    position was that after [the appellant] left the apartment, he attempted to
    contact Jacquies cell phone. [C]ell records confirm that this call was made
    at 11:17 from [the appellants] cell phone to Jacquies cell phone. [T]he
    records also indicate he ha[d] blocked his number

[77]

Although
    defence counsel queried why the appellant would call Levesques cell phone
    immediately after the shooting, the jury also heard evidence about the location
    of the appellants phone when that 11:17 p.m. call was made.  It was an
    admitted fact that the 11:17 p.m. call was made when the appellants phone was
    within a 3 km radius of a certain cell phone tower. Watsons apartment also
    fell within that radius, while the appellants own residence did not.

[78]

As
    this court stated in
R. v. Uhrig
, 2012 ONCA 470, at para. 13, while it
    may be that items of evidence adduced by the Crown, examined separately, have
    not a very strong probative value[,] all the evidence has to be considered,
    each item in relation to the others and to the evidence as a whole, and it is
    all of them taken together that may constitute a proper basis for a
    conviction. So, too, in the present case.  Whether the evidence about the
    11:17 p.m. call was open to the inference that the appellant was not present at
    Watsons apartment or to the opposite inference that he attempted to locate
    Levesques missing phone before leaving Watsons apartment, that evidence must
    be considered cumulatively with the other evidence before the jury, including
    the location of the appellants phone at the time of the 11:17 p.m. call.  When
    that is done, in my view the jurys verdict was supportable on any reasonable
    view of the evidence and proper judicial fact-finding applied to the evidence
    does not preclude the conclusion reached by the jury.

[79]

I
    therefore would not give effect to this ground of appeal.  For the reasons
    given in respect of the other grounds of appeal from conviction, I would
    dismiss the appeal from conviction.

SENTENCE APPEAL

[80]

The
    Crown asked for a sentence of 16 years, equivalent to the sentence imposed on
    Levesque; defence counsel asked for a sentence of 8 to 10 years, less pre-trial
    custody. The trial judge sentenced the appellant to 13 years, less credit for
    pre-trial custody totaling 32 months, calculated on a 2:1 basis. In arriving at
    that sentence, the trial judge was not satisfied beyond a reasonable doubt that
    that the appellant was the shooter, but he was satisfied that the appellant had
    participated in the beating of Watson.

[81]

While
    in his factum the appellant acknowledges that the loose range for a
    manslaughter with aggravating factors is 8 to 12 years, he submits that a
    sentence of 13 years was unfit in the circumstances of this case, with an
    appropriate range being 9 to 11 years.

[82]

In
    my view, there is no reason to interfere with the sentence imposed by the trial
    judge. As this court stated in
R. v. Devaney
, [2006] O.J. No. 3996, 213
    C.C.C. (3d) 264 (Ont. C.A.), at paras. 13 and 14, it is appropriate for a trial
    judge to consider a range of sentence for a particular offence committed in
    particular circumstances from which he or she may deviate after considering the
    particular facts of the case, including the circumstances of the victim, the
    particulars of the crime, and the history and circumstances of the offender. 
    Where facts or circumstances exist that distinguish the situation significantly
    from other cases where sentences were imposed in the range, the trial judge is
    entitled to impose a sentence that adequately reflects the significance of
    those facts.

[83]

That
    is precisely what the trial judge did in this case.  He identified a range of 8
    to 12 years as disclosed by the jurisprudence for cases of aggravated
    manslaughter, following which he took into account the specific mitigating and
    aggravating circumstances present in this case.  The appellant can point to no
    error in that analysis.

[84]

In
    considering the principle of parity, the trial judge concluded that the
    appellants degree of culpability was less than that of Levesque and the
    shooter, but more than the person who had held open the elevator door, on the
    basis that the appellant had provided the transportation to Watsons apartment
    and actively participated in the beating.  The appellant can point to no error
    in that analysis.

[85]

Finally,
    the trial judge concluded that the facts of the killing, express or implied in
    the jurys verdict, placed this offence at the higher end of manslaughter, closer
    to murder.  In arriving at that conclusion, the trial judge relied on the
    following factors in his sentencing reasons:

In this case, the accused was part of a preplanned home
    invasion where the plan was to beat and severely assault the two occupants. 
    Before entering the home, the shooter had in plain view a sawed-off shotgun. 
    Before the attack and beating started, the other attackers, including [the
    appellant], knew the gun was in play.  This is not a case of a concealed weapon
    coming out unexpectedly by another accomplice.  This is not a case of the gun
    being used because of resistance proffered by the victim.  The gun was viewed
    when the victim was offering no resistance.  It was used as an exclamation
    point by another party to this offence.  Even after the gun was used, the
    victim was struck again by one of the three attackers.

Again, the appellant can point to no error in this analysis.

[86]

In
    my view, the trial judge applied proper sentencing principles to the specific
    circumstances of this case and, in so doing, imposed a fit sentence.

DISPOSITION

[87]

For
    the reasons set out above, I would dismiss the appellants appeal from
    conviction.  I would grant the appellant leave to appeal his sentence, but
    would dismiss his sentence appeal.

Released: September 29, 2015 (DW)

David
    Brown J.A.

I
    agree David Watt J.A.

I
    agree L.B. Roberts J.A.


